 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpenters Local# 1752;and LosAngeles CountyDistrict Council of Carpenters,affiliatedwith Unit-ed Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO' and Pacific Coast Fireproofing,Inc.and LathersLocal#42,Wood,Wire andMetal Lathers International Union,AFL-CIO .2Case 21-CD-392March22, 1976DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERSJENKINSAND WALTHERThisisa proceeding under Section 10(k) of theNational Labor Relations Act, as amended,follow-ing charges filed by Pacific Coast Fireproofing, Inc.(herein called the Employer),on April 1, 1975, andamended onApril 22,1975, allegingthat Local 1752and the District Council had violated Section8(b)(4)(D)of the Act by engaging in certain pro-scribed activities with an object of forcing the Em-ployer to assign certain work to employees repre-sented byLocal 1752,rather than to employeesrepresentedby Local 42.Pursuant to notice,a hearing was held beforeHearing Officer Joseph M. Connors on June 20,'July 24and 25, and September 9 and 10,1975.Allparties appeared at the hearing and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearingon the issues. Thereafter,the Employer,Local 1752and the District Council,and Local 42 filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficers made at the hearing and finds that they arefree from prejudicial error.The rulings are herebyaffirmed.The Board has considered the briefs andthe entire record in this case and hereby makes thefollowing findings:1.THE BUSINESSOF THE EMPLOYERThe parties stipulated that the Employer is a Cali-1Herein referred to as Local 1752 and the District Council,respectively.The names of both Local 1752 and the District Council were amended atthe hearing to indicate their affiliation with the United Brotherhood ofCarpenters and Joiners of America,AFL-CIO.2Herein referred to as Local 42.2The Hearing Officer present at the hearing in the above-entitled matteron June20, 1975,was Robert Bernier.fornia corporation engaged in the business of install-ing metal framing, lath, and drywall assemblies. Dur-ing the past 12-month period, the Employer per-formed services valued in excess of $50,000 for firmslocated outside the State of California. The partiesalso stipulated that Pacific Coast Fireproofing, Inc.,is an employer within the meaning of Section 2(2) oftheAct. Accordingly, we find, as the parties havestipulated, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local1752, the District Council, and Local 42 are labororganizations within the meaning of Section 2(5) ofthe Act.111.THE DISPUTEA. The Work in DisputeThe work indispute consists of the "installation offurring bars,drywall channel forscrew attachments,and drywall below the 1 and 1-1/2-inch carryingchannel"at the Pacific State Hospitalproject in Po-mona,California 4B. Background and Facts of the DisputeOn November 6, 1974, the Employer entered intoa subcontractual agreement withMallcraft, Inc.,whereby it was obligated to install an iron suspensionceiling system at the Pacific State Hospital project inPomona, California.The iron suspension ceiling work called for theerection of scaffolding, the installation of hangerpins, the dropping of hanger wires, the securing of Iand 1-1/2-inch carrying channels, the cross-fusion ofthe carrying channels with hat or furring channelswith 24 inches on center, the securing of drywall tothe hat or furring channel, and some taping of dry-wall to maintain 1-hour firerated integrity. The dry-wall was to be attached to the furring channel by1-inch drywall screws, with seam taping to meetmanufacturers' fire test requirements.Work on the project commenced in December1974.The Employer assigned the above-describedwork to employees represented by Local 42.5 In earlyAll of the Unionsinvolved herein refused to stipulate to the scope of thework in dispute as set forth in the notice of hearing.All parties stipulated,however, that the work described above was the work claimedby Local1752.SThe Employer has a collective-bargaining agreementwith Local 42 by223 NLRB No. 7 CARPENTERSLOCAL #1752169February 1975, a Mr. Buchanan, the business agentfor Carpenters Local Union No. 1506, 6 visited thejobsite and discovered that the portion of the ceilingwork that involved the installation of the furringbars, the drywall channels for screw attachments,and the application of a drywall below the 1-1/2-inchcarrying channel was being installed by employeemembers of Local 42. After determining from thestatus book of the Carpenters Trust Fund that theEmployer was a signatory contractor with Local1506,7 Buchanan spoke to Local 42's business agentwith regard to theassignmentof the work in disputeand referred him to the decision by the NationalHearings Panel on "Ceiling Systems," 8 which award-ed the type of work claimed herein by Local 1752 tocarpenters rather than to lathers. In response to Bu-chanan, Local 42's business agent said that he wouldnot honor the National Hearings Panel's award un-less he received a directive from his internationalunion to do so. Buchanan then spoke to a representa-tiveof the Employer and with the generalcontractor's superintendent about the assignment,and objected to the use of lathers to perform carpen-ters'work. During these conversations, Buchanandid not make any threats but simply referred to thedeterminationwith regard to "Ceiling Systems"made by the National Hearings Panel.On February 14, 1975, William Sidell,generalpresident of the United Brotherhood of Carpentersand Joiners of America, AFL-CIO,9 wrote KennethEdwards,generalpresident of the Wood, Wire andMetal Lathers International Union, AFL-CIO,10 andrequested that he sign a stipulation, to be forwardedto the Impartial Jurisdictional Disputes Board, indi-cating the agreement of both international unionsthat the work in dispute properly belongs to employ-ee-membersof Carpenters Local 1752.11 On Febru-ary 14, 1975, that stipulation was signed by JohnDivera, a representative of the Lathers, and by Rich-ard Cox, a representative of the Carpenters. OnMarch 3, 1975, Fred J. Driscoll, Jr., chairman of theImpartial Jurisdictional Disputes Board, issued a di-rective to Mallcraft and to the Employer, which indi-cated that the work in dispute had been assigned tothe employee-members of Local 1752 in accordancewith the stipulation of the two international unions,and that Mallcraft should proceed with the work onthat basis.On March 28, 1975, the Los Angeles DistrictCouncil of Carpenters advised Mallcraft, by tele-gram, thatunlessMallcraft complied with the March3, 1975, directive of the Impartial Jurisdictional Dis-putes Board for the Construction Industry by March31, 1975, the Carpenters, under the terms of the mas-ter labor agreement, would take economic actionagainst Mallcraft.On or about March 29, 1975, Pacific Coast Fire-proofing, Inc., received, from Mallcraft, a letter dat-ed March 28, 1975, with a copy of the March 28,1975, telegram from the Carpenters to Mallcraft at-tached, advising Pacific Coast Fireproofing, Inc., todiscontinue any further installation of furring barsunder threat of cancellation of the subcontract.C. Contentions of the PartiesBoth the Employer and Local 42 contend thatthere is reasonable cause to believe that Local 1752violated Section 8(b)(4)(D) of the Act, and that thereisno voluntary method of adjustment to which allthe parties have agreed to be bound. They urge theBoard to award the entire installation of the iron sus-pension ceiling system to members of Lathers Local42. and maintain that such an assignmentis consis-tent with the area practice, the Employer's own prac-tice and preference, and the terms of the collective-bargaining agreements. In addition, they contendthat the factors of skill, efficiency, and economy ofoperations support suchan assignment.Local 1752 and the District Council contend thatthere is no reasonable cause to believe that they vio-lated Section 8(b)(4)(D) of the Act. In addition, theyargue that the notice of hearing should be quashedsince allparties have agreed to be bound by a deter-.minationof the Impartial Jurisdictional DisputesBoard which has already made a determination, onMarch 3, 1975, that the work in dispute properly be-longs to employees represented by Local 1752. Alter-natively, Local 1752 and the District Council con-tend, that if the notice of hearing is not quashed, theBoard should determine that the work in disputeproperly belongs to employees represented by Local1752 based on area practice.virtue of its membership in the Southern California Lathing and PlasteringAssociation.6Herein referred to as Local 1506. The jurisdiction of this local iscounty-wide and includes the area servicedby Local 1752.7TheEmployer signed a "Drywall Memorandum Agreement" with Local1506 on January 24, 1968.Thisagreement has never been canceled.8Thisdecision issued on August 24, 1966.9Herein referred to as the Carpenters.10Herein referred to as the Lathers.11The stipulation was in accordance with the 1966 decision referred toabove by the National Hearings Panel.D. Applicability of the StatuteBefore the Board may proceed to a determinationof the dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, and(2) the parties have not agreed upon a method for the 170DECISIONSOF NATIONAL LABOR RELATIONS BOARDvoluntary adjustment of the dispute.As to (1), the parties stipulated,as noted herein-above, that on March 28, 1975, the District Counciladvised Mallcraft, by telegram,that unless Mallcraftcomplied with the March 3, 1975, directive of theImpartial JurisdictionalDisputes Board by March31, 1975,the Carpenters,under the terms of the mas-ter agreement,would take economic action againstMallcraft. After receiving this telegram,Mallcraft, asdetailed above, advised the Employer to discontinueany futher installation of furring bars under threat ofcancellation of the subcontract. Accordingly, we findthat reasonable cause existsto believe that the Re-spondents' conduct violated Section 8(bx4)(D) of theAct.As to (2), the Respondents argue that an agreed-upon method exists inasmuch as all parties to theinstant dispute are required to submit their jurisdic-tional disputes to the Impartial Jurisdictional Dis-putes Board for determination. While the Carpenters(with which Local 1752 and the District Council areaffiliated) and the Lathers (with which Local 42 isaffiliated)aremembers of the Building and Con-structionTradesDepartment, AFL-CIO, and assuch are parties to the plan 12 and subject to the juris-dictionof the Impartial JurisdictionalDisputesBoard created pursuant to the plan,there is a seriousquestion here as to whether it can be said that theEmployer has agreed to be bound by the proceduresestablished by the Impartial Jurisdictional DisputesBoard. The Respondents argue that the Employer isso bound by virtue of its being a signatory to a Dry-wallMemorandum Agreement with Local 1506 andto an article of agreement with the Building andConstruction Trades Council of Los Angeles.The DrywallMemorandumAgreement, which wassigned by the Employer on January 24, 1968, pro-videsas follows:... the undersigned agrees to comply with thewages, hours, working conditions,and rules asset forth in this Agreement,dated August 1st,1965 to July 31st, 1968, which is incorporatedherein by reference and made a part hereof, andany modifications,changes, extensions or re-newals of or to said Master Agreement which12Theplan refers to the one adoptedby theBuilding and ConstructionTradesDepartment for the settlement of jurisdictional disputes.Art. X ofthe constitution of the Building and Construction Trades Department pro-vides:"All jurisdictional disputes between or among affiliated National andInternational Unions and their affiliated Local Unions and employers shallbe settled and adjusted according to the present plan established by theBuilding and ConstructionTradesDepartment,or any other plan or meth-od of procedure adopted in the futureby theDepartment,for the settlementof jurisdictional disputes.Said present plan or any other plan adopted in thefuture shall be recognized as final and binding upon the Department andupon all affiliated National or International Unions and their affiliatedLocal Unions."may be negotiated by the parties thereto.13The latest Drywall Master Agreement between theCalifornia State Council of Carpenters and the Cali-fornia Drywall Contractors Association provides thatjurisdictional disputes are to be governed as follows:Section 2. Nothing contained in this Agreementor any part thereof, or in this Article VI or anypart thereof, shall affect or apply to the Unionssignatory hereto or on whose behalf this Agree-ment is executed, or any of them in any actionthey may take against any Contractor who hasfailed, neglected or refused to comply with orexecute any settlement or decision reachedthrough grievance or arbitration under the termsof this Agreement or the jurisdictional determi-nation of the Building and Construction TradesDepartment of the AFL-CIO. Any subcontrac-tor or a Contractor shall be subject to the provi-sions of this Article.The agreement with the Building and ConstructionTrades Council of Los Angeles was signed by theEmployer on January 26, 1968.14 Article VIII of thatagreement provides as follows:In the event a jurisdictional dispute ariseswhich is not resolved by the Unions themselveslocally, thematter shall be determined in themanner and by the procedure established by theNational Joint Board for the Settlement of Juris-dictional Disputes, or in the event the NationalJoint Board for the Settlement of JurisdictionalDisputes is abolished, the Procedure establishedby the Building and Construction Trades De-partment shall prevail.The Impartial Jurisdictional Disputes Board .cameinto existence on June 1, 1973. The Respondents ar-gue that we should construe the language which ap-pears in section 2 of the Drywall MemorandumAgreement and in article VIII of the article of agree-ment with the Building and Construction TradesCouncil of Los Angeles to refer to the Impartial Ju-risdictionalDisputes Board and its successors and,thus, to bind the Employer to that board.15 Under thepeculiar circumstances of this case, we will not apply13As noted above,neither party has given written notice to the other of adesire to change or cancel this agreement in accordance with its provisions.u Thisagreement was signed and submitted to the Building and Con-structionTradesCouncil of Los Angelesby Local 1506. The copy of theagreement made availableto theBoard in the form of an exhibit does nothave the signatures of the Building and ConstructionTradesCouncil on it.The record does not indicate whether the agreement was ever in fact signedby that Council.15 SeeConstruction, Production &MaintenanceLaborers' Union, Local No.383 of the LaborersInternationalUnion of NorthAmerica,AFL-CIO(Indus-trialTurf,Inc.),218 NLRB424 (1975);andSheetMetalWorkers LocalUnion No. 359, affiliatedwith SheetMetal Workers'International Association,AFL-CIO (ELT Piping),217 NLRB No. 164 (1975). CARPENTERSLOCAL # 1752171such a rationale since,in our view,the facts in thiscase do not justify our reliance on the above-citedagreements in making a determination as to whetherthe Employer is bound to the procedures establishedby the Impartial Jurisdictional Disputes Board.16In the instant case, unlike in the cases cited in foot-note 15, both contracts were executed in 1968, untilvery recently for a number of years the Employer didnot employ any carpenters, and there is no evidencethat any of their provisions have been enforced sincethe period immediately following the initial signing.Under these circumstances, where so much time haselapsed and the agreements have apparently notbeen in use, we find there is insufficient evidence toestablish that the specific provisions relied upon byLocal 1752 and the District Council herein are stillviable and thus binding on the Employer. According-ly,we find that all parties are not bound by anagreed-upon method for the voluntary settlement ofthis dispute.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work af-ter giving due consideration to various relevant fac-tors.As the Board has stated, the determination in ajurisdictional dispute case is an act of judgmentbased on commonsense and experience in weighingthe factors." The following factors are relevant inmaking a determination of the dispute before us:1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bar-gainingrepresentative for a unit of the Employer'semployees so that the claims of the Carpenters andthe Lathers are unaffected by this factor.Since thelatterpart of 1967, the Employer, by vir-tue of its membership in the Lathing and Metal Fur-ring Contractors Association of California, Inc., hasbeen a party to a collective-bargaining agreementwith Lathers Local 42. It was stipulated at the hear-ing that since at least 1959 to the present the work16 Based on the dissenting opinioninELT Pipingand on his separateopinion inIndustrialTurf(concurringin partand dissenting in part), Mem-ber Jenkins would not findthat the Employerherein had agreed to bebound to the ImpartialJurisdictionalDisputes Board even if the facts indi-cated thatall of the provisions of both agreementsreferred to above werebeing enforced.17N.L.R.B. v. Radio &TelevisionBroadcast EngineersUnion, Local 1212,International Brotherhoodof Electrical Workers, AFL-CIO [Columbia Broad-castingSystem],364 U.S. 573 (1961);InternationalAssociation of Machinists,Lodge No. 1743, AFL-CIO (J. A. Jones Construction Company),135 NLRB1402 (1962).jurisdiction provisions of the Lathers collective-bar-gaining agreement has encompassed iron suspensionceiling systems. It was also conceded by the Employ-er that the Carpenters collective-bargaining agree-ments have also included iron suspension ceiling sys-tems in their work jurisdictional provisions since1955. For the reasons discussed above, however, wefind that there is insufficient evidence to establishthat the provisions of the contract between the Em-ployer and Local 1506 are presently binding on theEmployer. Accordingly, we find that the collective-bargaining agreements involved favor the assignmentof the work in dispute to employees represented bythe Lathers.2. The Employer's practice and preferenceSawyer, the Employer's president, testified that hiscompany has installed numerous iron suspensionceilings since1967, and that, with the exception ofone carpenter, has always employed lathers to do thiskind of work. With regard to the specific job in ques-tion, Sawyer testified that he assigned the lathers toperform the entire installation of the iron suspensionceiling system. Sawyer further testified, without con-tradiction, that historically the Employer constructedthe entire ceiling suspension system at least 80 per-cent of the time. Of the remaining 20 percent, theEmployer did all of. the work involved except for theapplication of the drywall 10 percent of the time, andall of the installation process except for installing thefurring channels and applying the drywall the re-maining 10 percent of the time. Furthermore, Sawyertestified that lathers, in his view, were more skilled atperforming the disputed work than carpenters. Basedon this factor as well as others, the Employer ex-pressed a clear preference to employ lathers to do thework. Accordingly, this factor favors an award of thework in dispute to employees represented by theLathers.3.Area practiceIt appears to be the area practice for each compa-ny engaged.in the installation of iron suspension ceil-ing systems to award the work in its entirety to eitherthe Lathers or the Carpenters. The basis for not seg-menting the work between both the Lathers and Car-penters is that it is less efficient for more than onecraft to perform the work on any given project.The testimony adduced at the hearing reveals thatthe area practice is mixed. For example, ThomasSlim, secretary of Specialty Contractors, testified thatfor the past 11 years, his company has done, amongother work, numerous jobs involving the installation 172DECISIONSOF NATIONAL LABOR RELATIONS BOARDof carrying channels, furring bars,and drywall, andhas always used carpenters for this work.Slim added,however,that a separate company,L.A. Lathers,with the same ownership as Specialty Contractors,does the same work utilizing lathers to accommodatethose subcontractors who have agreements with theLathers.Another witness,Bob Reeder,president ofRobert D. Reeder Lathing Company and DiversifiedPartition Company, testified that he performed theinstallation of suspension ceiling systems with bothof those companies.Reeder testified,without contra-diction,thatReeder Lathing performed all of itswork utilizing lathers exclusively.On the other hand,Diversified used carpenters only to perform the samework.In response to questioning as towhy heoperat-ed with two companies,Reeder testified that one ofthe purposes was to have one company operate un-der a contract with the Lathers and the other operateunder a contract with the Carpenters.Additional tes-timony was presented by other witnesses at the hear-ing in support of the claims made by both of theunions for the assignment of the work in dispute totheir respective members.Inasmuch as the area prac-tice is mixed,it favors neither party.4. SkillsSawyer testified that the Lathers trust fund, ofwhich the Employer is a contributing member, con-ducts a training program for lathers in the installa-tion of iron suspension ceilings.While the programlasts for 2 years, Sawyer testified that it would takeonly 6 months to train a lather to become proficientin the installation of furring channels and the fin-ished product.Sawyer added that,based on his per-sonal experience in using lathers exclusively for thiskind of work and on his personal observation of car-penters installing the furring channels anddrywall,lathers were skilled,proficient,and capable in thiskind of work,while carpenters were slower,were nothandy with nippers,a tool essential to this kind ofwork,and were, thus, less efficient.Sawyer estimatedthat carpenters were 50 to 60 percent as fast as thelathers in the performance of thistypeof work. Othertestimony offered indicates that the Carpenters hasan equivalent apprenticeship program and that car-penters are proficient and capable in performing thistype of work.Since it appears that both lathers andcarpenters possess sufficient skills to perform satis-factorily the work in dispute,this factor does not fa-vor either party.5.Efficiency and economy of operationsThe testimony adduced at the hearing indicatesthat it is highly inefficient to use the two crafts in-volved herein in the construction of an iron suspen-sion ceiling system.When two different crafts are in-volved in the installation of this system,problemsarise in the assembly,disassembly,and the moving ofscaffolding eachand everytime there is a crewchange.In addition,the use of two different crewsmakes it more difficult to level a ceiling.There wasalso testimony to the effect that the use of more thanone crew presented scheduling problems with othertrades,such aswiththe electricians.Based on theabove record evidence, we conclude that this factorfavors an award of the disputed work to employeesrepresented by the Lathers.6.TheImpartial Jurisdictional Disputes BoardawardAlthough we do not consider the award by the Im-partial Jurisdictional Disputes Board to the Carpen-ters binding onthe Employer,we do consider it as afactor in determining the proper assignment of thework in dispute. However, in view of all the circum-stances,we are of the opinion that the award shouldnot be given controlling weight herein.ConclusionUpon the record as a whole, and after full consid-eration of all the relevant factors involved, we con-clude that the Employer's employees who are repre-sented by the Lathers are entitled to the work indispute.In reaching this conclusion,we have particu-larly relied on the Employer's assignment of the workto its employees who are represented for collective-bargaining purposes by the Lathers; the fact that theassignment is consistent with the Employer's practiceand with its collective-bargaining agreement with theLathers; and the evidence which indicates that suchan assignment would result in more efficient andeconomical operations.We shall, therefore, de-terminethe dispute before us by awarding the workinvolved herein to those employees represented bythe Lathers, but not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:1.Employees of Pacific Coast Fireproofing, Inc.,represented by Lathers Local #42, Wood, Wire andMetal Lathers International Union, AFL-CIO, are CARPENTERSLOCAL # 1752entitled to perform the work of installing the furringbars, drywall channel for screw attachments, anddrywall below the 1-and 1-1/2-inch carrying chan-nels at Pacific State Hospital project in Pomona, Cal-ifornia.2.CarpentersLocal# 1752, and Los AngelesCountyDistrictCouncil of Carpenters,affiliatedwith United Brotherhood of Carpenters and Joinersof America,AFL-CIO,are not entitled by meansproscribed by Section 8(b)(4)(D)of the Act to forceor require the assignment of the above work to itsmembers or to employees it represents.1733.Within10 days from the date of this Decisionand Determination of Dispute,Carpenters Local#1751, andLos AngelesCountyDistrict Council ofCarpenters,affiliatedwithUnitedBrotherhood ofCarpenters and Joiners of America,AFL-CIO, shallnotify the Regional Director for Region 21, in writ-ing,whetherthey willrefrain from forcing or requir-ing, by means proscribed by Section 8(b)(4)(D) of theAct, the assignment of the work in dispute to em-ployees representedby Carpenters Local #1752,rather than to employees representedby Lathers Lo-cal #42,Wood,Wire and Metal Lathers Internation-alUnion,AFL-CIO.